                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:20-CV-00457-MR

SHALOM SCOTT,               )
                            )
              Plaintiff,    )
                            )
vs.                         )                    ORDER
                            )
                            )
C.D. WATSON, et al.,        )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint pursuant to 28 U.S.C. § 1915(e) and § 1915A, [Doc. 1], and on

Plaintiff’s motions for discovery, [Docs. 7, 9]. Plaintiff is proceeding in forma

pauperis. [Docs. 2, 6].

I.    BACKGROUND

      Pro se Plaintiff Shalom Scott (“Plaintiff”) is currently incarcerated at

Mecklenburg County Jail in Charlotte, North Carolina. Plaintiff filed this

action on August 17, 2020, pursuant to 42 U.S.C. § 1983, naming as

Defendants C.D. Watson and J. Caldwell, both identified as Disciplinary

Hearing Officers employed by the Mecklenburg County Sheriff’s Office.

[Doc. 1 at 3]. Plaintiff alleges that, on November 13, 2019, he received “60

days of DDU (S.E.G. confinement) time” with a release date of January 11,


       Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 1 of 11
2020. [Doc. 1 at 6]. Giving the Plaintiff the benefit of a very generous

inference, the Court will construe this rather cryptic allegation to mean that

Plaintiff received a sanction of 60 days confinement in segregation for some

unspecified disciplinary infraction. Plaintiff further alleges that he was not

released from segregation until January 30, 2020, 19 days after his ordered

release date. [Id. at 6-7].

      Plaintiff alleges that when he received his disciplinary punishment,

Defendant Watson stated, “you aint never getting out the hole.” [Doc. 1 at

6]. He further alleges that “one day while [Plaintiff] was still being held past

[his] DDU release date; officer C. D. Watson came around doing a tour; and

she flashed a flashlight in [his] room quickly and [he] stated, ‘im in here past

my release date,’ But she ignored me and kept walking.” [Id. at 6]. Plaintiff

alleges that he notified Defendant Caldwell that he was being held past his

release date and that Caldwell advised him “that means that Watson didn’t

send the paperwork to classification to release [him] yet.” [Id. at 7].

      Plaintiff also alleges that on January 29, 2020, the day before he was

released form segregation, he sustained injuries to his back and neck, which

caused “intense pain.” [Id. at 6]. Plaintiff does not allege how this injury

occurred, but he does claim that “medical keeps refusing [him] medical

attention from [these] injuries.” [Id. at 7]. Plaintiff claims this alleged conduct


                                        2

        Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 2 of 11
and his extra time in segregation was violative of his equal protection and

substantive due process rights and constituted “deliberate indifference,”

“gross negligence,” and “excessive punishment.”1 [Id. at 6].

       For injuries, Plaintiff alleges that he suffered “mental injuries and a

physical injury” due to the additional 19 days he spent in segregation. [Id. at

6]. For relief, Plaintiff seeks $522,500 in monetary damages. [Id. at 4].

II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief.

       In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.


1
 Plaintiff also purports to state claims for “pain and suffering” and “emotional distress.”
[See Doc. 1 at 6]. These claims are, in reality, a statement of damages. The Court,
therefore, does not further address them here on initial review.
                                            3

        Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 3 of 11
Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).     However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       A.     Equal Protection

       To establish an equal protection violation, Plaintiff first must

demonstrate that he has been treated differently from others with whom he

is similarly situated, and that the unequal treatment was the result of

intentional or purposeful discrimination. Morrison v. Garraghty, 239 F.3d

648, 654 (4th Cir. 2001). In doing so, the plaintiff must set forth “specific,

non-conclusory factual allegations that establish an improper [discriminatory]

motive.” Williams v. Hansen, 326 F.3d 569, 584 (4th Cir. 2003) (quoting

Trulock v. Freeh, 275 F.3d 391, 405 (4th Cir. 2001)). Here, Plaintiff has not


                                        4

          Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 4 of 11
alleged any facts that he was treated differently from others with whom he is

similarly situated. Further, Plaintiff has not alleged any facts tending to show

that Defendants participated in any purposeful discrimination. Thus, Plaintiff

has failed to state a Fourteenth Amendment Equal Protection claim against

either Defendant. Plaintiff may, however, amend his complaint to properly

assert this claim should the facts support it.

       B.    Substantive Due Process

      Plaintiff alleges that his substantive due process rights were violated

by his confinement in segregation for 19 days after his ordered release date.

Plaintiff does not specifically allege whether he is being held in the

Mecklenburg Detention Facility pending disposition of a state court charge

or whether he is serving a term of incarceration pursuant to a state

conviction. Again, giving the Plaintiff the benefit of a very generous inference

arising from the general circumstances alleged, the Court will infer that

Plaintiff is a pretrial detainee.

      “[A] pretrial detainee has a right under the Due Process Clause to be

free from punishment before his guilt is adjudicated.” Tate v. Parks, 791 Fed.

App’x 387, 390 (4th Cir. 2019) (citing Bell v. Wolfish, 441 U.S. 520, 535, 99

S. Ct. 1861 (1979)). An individual pretrial detainee may raise a substantive

due process challenge to his conditions of confinement “where they are so


                                       5

        Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 5 of 11
disproportionate or arbitrary that they are not related to legitimate

penological objectives and amount to punishment.” Id. (citing Williamson v.

Stirling, 912 F.3d 154, 174-76 (4th Cir. 2018)). “To prevail on such a claim,

a detainee must show that the challenged treatment or conditions were either

(1) imposed with an express intent to punish, or (2) not reasonably related to

a legitimate nonpunitive objective, in which case an intent to punish may be

inferred.” Id. (citing Williamson, 912 F.3d at 178).

       Here, giving Plaintiff the benefit of every reasonable inference and

construing the allegations in Plaintiff’s favor, the Court finds that Plaintiff’s

Complaint survives initial review as to Plaintiff’s substantive due process

claim against Defendant Watson.2 Plaintiff, however, has not alleged any

conduct particular to Defendant Caldwell that supports a substantive due

process violation. Plaintiff’s allegation that Defendant Caldwell made an

offhand statement to Plaintiff explaining that Plaintiff had not been released

from segregation because Defendant Watson “didn’t send the paperwork to

classification to release [Plaintiff] yet” is insufficient to maintain a claim

against Defendant Caldwell.




2
  Because Plaintiff’s substantive due process claim against Defendant Watson survives
initial review, the Court declines to specifically address Plaintiff’s claims for “excessive
punishment,” “deliberate indifference,” and “gross negligence” on initial review and allows
them to proceed against Defendant Watson at this early stage of the proceedings.
                                             6

         Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 6 of 11
       C.     Denial of Medical Attention

       Claims under 42 U.S.C. § 1983 based on an alleged lack of or

inappropriate medical treatment fall within the Eighth Amendment’s

prohibition against cruel and unusual punishment.3 Estelle v. Gamble, 429

U.S. 97, 104 (1976). To state a claim under the Eighth Amendment, a

plaintiff must show a “deliberate indifference to serious medical needs” of the

inmate. Id. “Deliberate indifference requires a showing that the defendants

actually knew of and disregarded a substantial risk of serious injury to the


3
  Because (the Court infers that) Plaintiff was a pretrial trial at the relevant times, his
deliberate indifference claims are properly brought under the Fourteenth Amendment
rather than the Eighth Amendment, which applies to convicted prisoners. See City of
Revere v. Mass. Gen. Hosp., 463 U.S. 239 (1983); see also Martin v. Gentile, 849 F.2d
863 (4th Cir. 1988) (applying the Fourteenth Amendment to arrestee’s deliberate
indifference claims). However, the Fourth Circuit has long applied the Eighth Amendment
deliberate indifference standard to pretrial detainees’ deliberate indifference claims. See
e.g., Young v. City of Mt. Rainer, 238 F.3d 567, 575 (4th Cir. 2001); Martin, 849 F.2d at
863. In Kingsley v. Hendrickson, the United States Supreme Court held that, to state an
excessive force claim, a pretrial detainee must only show that the force “purposefully and
knowingly used against him was objectively unreasonable” because, although prisoners
may not be punished cruelly or unusually, pretrial detainees may not be punished at all.
576 U.S. 389 (2015). Some circuits have held, in light of Kingsley, that an objective
reasonableness standard should apply in custodial contexts beyond excessive force. See
e.g., Hardeman v. Curran, 933 F.3d 816 (7th Cir. 2019) (extending the objective standard
to conditions of confinement cases): Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017)
(same); Castro v. City of Los Angeles, 833 F.3d 1060, 1069-70 (9th Cir. 2016) (en banc)
(extending the objective reasonableness standard to failure to protect claims). The Fourth
Circuit has not yet addressed this question. See e.g. Duff v. Potter, 665 Fed. App’x 242,
244-45 (4th Cir. 2016) (applying the Kingsley standard to a detainee’s excessive force
claim but declining to disturb the district court’s ruling on plaintiff’s claim of deliberate
indifference to a serious medical need for procedural reasons). The Court will apply the
deliberate indifference standard in this case, as the relevant Fourth Circuit case law has
not been overruled and the Fourth Circuit has not expressed any intention to do so. See
e.g., Shover v. Chestnut, 798 Fed. App’x 760, 761-62 (4th Cir. 2020) (applying the
deliberate indifference standard to a pretrial detainee’s medical claim without discussing
Kingsley).
                                             7

         Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 7 of 11
detainee or that they actually knew of and ignored a detainee’s serious need

for medical care.” Young v. City of Mt. Ranier, 238 F.3d 567, 575-76 (4th

Cir. 2001) (citations omitted). “To establish that a health care provider’s

actions constitute deliberate indifference to a serious medical need, the

treatment must be so grossly incompetent, inadequate, or excessive as to

shock the conscience or to be intolerable to fundamental fairness.” Miltier v.

Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

      Plaintiff alleges that he sustained a physical injury to his back and neck

the day before he was released from segregation. Plaintiff further alleges

that “medical keeps refusing [him] medical attention from the injuries [he]

sustained while being held in DDU past [his] release date.” [Doc. 1 at 7].

Plaintiff, however, fails to allege conduct by any particular individual relative

to this denial of medical care or that such denial is relative to a “serious

medical need.” See Estelle, 429 U.S. at 104.

      As such, to the extent Plaintiff intended to assert an Eighth Amendment

claim based on deliberate indifference to a serious medical need, he has

failed. Plaintiff, however, may amend his complaint to properly assert such

a claim if factually supported and if joinder is permitted under Rules 18 and

20 of the Federal Rules of Civil Procedure.




                                        8

       Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 8 of 11
      D.    Plaintiff’s Motions for Discovery

      On September 11, 2020, Plaintiff filed a motion “asking the courts to

subpoena     hard   copies    of   electronically   stored   information    from

[M]ecklenburg county sheriff’s office.” [Doc. 7]. Plaintiff then enumerates

the records he wants the Court to subpoena. [See id.]. Then, on September

22, 2020, Plaintiff filed another document, which can be best characterized

as an informal letter requesting the undersigned “and the courts to subpoena

[his] records from meclenburg [sic] county sheriff’s office electronically stored

information from kiosk machine.” [Doc. 9]. Plaintiff goes on to explain why

his acquisition of the specified records is an “emergency.” [Id.].

      These filings are wholly inappropriate and will be stricken. Plaintiff is

referred to the Order of Instructions that was sent to him on August 17, 2020.

[See Doc. 3]. This Order instructs Plaintiff, among other things, that “all

documents filed in the case must include the case number at the top of the

first page;” that “[l]etters sent to the Clerk of Court or Judge will not be

answered;” and that “[o]nly motions will be ruled on by the Court.” [Id. at 2].

Furthermore, the Order instructs Plaintiff that discovery may only be

conducted after a scheduling order has been entered and that discovery

requests should not be filed with or directed to the Court. [Id. at 3]. In no

event does the Court conduct discovery for the Plaintiff. The Court will,


                                       9

       Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 9 of 11
therefore, strike Plaintiff’s improper motions for discovery.

      Additionally, “[i]t is Plaintiff’s responsibility to actively pursue his/her

case, obtain any essential discovery in compliance with the applicable rules

and procedure, file necessary pleadings and motions, comply with Court

orders, refrain from making frivolous or duplicative filings, and expeditiously

prepare the case for trial.” [Doc. 3 at 2-3 (citing LCvR 26.1) (emphases

added)]. Future failures by Plaintiff to abide by the Order of Instructions,

whether related to discovery or otherwise, may result in his filings being

stricken and/or the summary denial of relief sought therein. [See id. at 3].

The Plaintiff would be well-advised to consult these Instructions before filing

additional documents with the Court.

IV.   CONCLUSION

      For the reasons stated herein, Plaintiff’s claims against Defendant

Watson for violation of his substantive due process rights, gross negligence,

excessive punishment, and deliberate indifference survive initial review.

Plaintiff’s equal protection claim and his claim based on the denial of medical

attention fail initial review. Plaintiff’s claims against Defendant Caldwell also

fail initial review and he will be dismissed as a Defendant in this matter.

Finally, Plaintiff’s motions for discovery will be stricken.




                                        10

       Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 10 of 11
                                    ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint [Doc. 1]

survives initial review under 28 U.S.C. §§ 1915A and 1915(e) as to Plaintiff’s

claims against Defendant Watson for violation of Plaintiff’s substantive due

process rights, gross negligence, excessive punishment, and deliberate

indifference. Plaintiff’s remaining claims fail initial review in accordance with

the terms of this Order and are hereby dismissed. See 28 U.S.C. §§ 1915A,

1915(e).

      IT IS FURTHER ORDERED that all claims against Defendant Caldwell

are hereby DISMISSED. See 28 U.S.C. §§ 1915A, 1915(e).

      IT IS FURTHER ORDERED that Plaintiff’s motions [Docs. 7, 9] are

hereby STRICKEN from the record in this matter.

      The Clerk of Court is instructed to direct the U.S. Marshal to effectuate

service upon Defendant C.D. Watson with the summons filed at Docket Entry

No. 1-2.

      IT IS SO ORDERED.

                                    Signed: October 13, 2020




                                        11

       Case 3:20-cv-00457-MR Document 11 Filed 10/14/20 Page 11 of 11
